Per Curiam.

The Court do not incline to hear arguments on this motion.
The 5th section of the statute of limitations, which requires such minute as is mentioned- in the motion to be made, includes this case. It renders such minute necessary when any bill, complaint, information, or indictment, shall be exhibited, or any action or suit brought or commenced in any of the cases mentioned in the preceding sections of the act. The first section mentions expressly actions of this nature ; for though, through the inaccuracy of the editors of our statute book, it is noted in the margin as contemplating only actions qui tam, yet the section itself notices “ all actions, suits, bills, or informations, which shall hereafter be had or brought, sued or commenced, for any forfeiture, upon any penal statute made or to be made, the benefit whereof is or shall be limited in -whole or in part to the person or persons who shall inform or prosecute in that behalf,” &c.
Process quashed.*

 Vide Hall v. Bravm, ante, p. 64.